Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 1 of 12



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

     ANTHONY GIZZE,                                       CASE NO:
                                                          JUDGE:
            Plaintiff,                                    MAGISTRATE JUDGE:

     vs.

     DUNWORTH CONSRUCTION &
     DEVELOPMENT, INC., and
     ROY F. DUNWORTH,

           Defendants.
     ________________________________________/

                                           COMPLAINT

            Plaintiff, ANTHONY GIZZE (“Gizze” or “Plaintiff”), by and through his

     undersigned    counsel,    sues   Defendants,    DUNWORTH          CONSTRUCTION           &

     DEVELOPMENT, INC. (“DC”, “Defendant”, of “Defendants”), and ROY F.

     DUNWORTH (“RFD”, “Defendant” or “Defendants”), and states as follows:

                                       Jurisdiction and Venue

            1.      Plaintiff, Gizze, is a citizen of the State of Florida, residing in St. Lucie

     County.

            2.      Defendant, DC, is a corporation of the State of Florida, with its principal

     place of business located in Palm Beach County.

            3.      Defendant, RFD, is a citizen of the State of Florida, residing in Palm Beach

     County.

            4.      The acts complained of herein occurred during Plaintiff’s employment with

     Defendants in Palm Beach County.
Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 2 of 12
     Complaint & Jury Demand
     April 6, 2020
     Page 2 of 12

             5.      Jurisdiction is based upon 28 USC § 1331, providing for federal question

     jurisdiction of the federal district courts. More specifically, jurisdiction is predicated

     under the FLSA, 28 U.S.C. § 1331 and 29 U.S.C. § 216(b).

             6.      Any other claims are predicated upon the Court’s supplemental jurisdiction.

                                       STATEMENT OF FACTS

             7.      Mr. Gizze was employed by Defendants on a construction crew since

     January 2019.

             8.      Mr. Gizze’s timesheets note a position as “laborer” or “foreman”.

             9.      In fact, Mr. Gizze was never a “foreman”. He never had the duties,

     responsibilities, discretion, or authority.

             10.     Indeed, often another person was at any job site to whom Mr. Gizze and all

     others reported. When such a person was absent, Mr. Gizze often had seniority but had to

     obtain approval for virtually any act which required the exercise of discretion.

             11.     During this period, Mr. Gizze was never paid overtime.

             12.     At various times, Mr. Gizze did inquire, but was advised that overtime was

     not available. He was told that he was exempt as a salaried employee.

             13.     Indeed, during November 2019, Mr. Gizze and his direct supervisor, Jayson

     Cloutier (Project Manager), exchanged various text messages.

             14.     In one exchange, Mr. Gizze’s supervisor inquired “how are we going to

     handle your half day today? You making it up tomorrow? Or shorting your pay next week?”




                                    Law Offices of Stuart M. Address, P.A.
                                     stuart@stuartaddresslaw.com (Email)
                                     www.stuartaddresslaw.com (Website)
                               www.SMArtLawFlorida.com (Secondary Website)
     http://www.avvo.com/attorneys/34994-fl-stuart-address-1284072.html (AVVO attorney information
Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 3 of 12
     Complaint & Jury Demand
     April 6, 2020
     Page 3 of 12

             15.     Of course, if Mr. Gizze was a properly exempt salaried employee then the

     rules under the FLSA prohibit any request to “make up” work or any “deduction” in salary

     for time missed except in full day increments.

             16.     Any improper deduction, i.e., for a half-day, would cause the employee to

     forfeit the exemption for that pay period. Repeated such improper acts by the employer

     would cause it to forfeit the exemption for the employee’s entire tenure.

             17.     By way of illustration, for the pay period October 30, 2019 – November 5,

     2019, records available to Plaintiff show 36 hours of pay; implying a deduction for ½ day

     which is improper under the FLSA rules even for properly exempt salaried employees.

             18.     Without being aware of these previse rules, Mr. Gizze inquired, “what

     happened to being on salary? Now we are back on hourly pay?”

             19.     His supervisor responded, “you obviously don’t know how salary work.

     You’ve used up your vacation time already. You can’t take off whenever you want and get

     paid for it.” He continued, “It would be one thing if you left an hour early or so. But you

     left at noon. How do you think that’s fair to Roy? Curious your thought pattern.”

             20.     Under the FLSA, a properly exempt salaried employee can take off

     whenever necessary and does not forfeit pay (except for full day absences) because it is

     assumed that a properly exempt salaried employee will do what is necessary to perform his

     job function.

             21.     In any event, Mr. Gizze was not a properly exempt salaried employee.

             22.     ln fact, prior to suit, when questioned regarding the specific exemption

     claimed, Defendants, through counsel, refused to respond.
                                    Law Offices of Stuart M. Address, P.A.
                                     stuart@stuartaddresslaw.com (Email)
                                     www.stuartaddresslaw.com (Website)
                               www.SMArtLawFlorida.com (Secondary Website)
     http://www.avvo.com/attorneys/34994-fl-stuart-address-1284072.html (AVVO attorney information
Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 4 of 12
     Complaint & Jury Demand
     April 6, 2020
     Page 4 of 12

             23.     In any event, Plaintiff was a non-management manual laborer construction

     worker.

             24.     Fact Sheet 17P of the U.S. Department of Labor, Wage and Hour Division

     provides, in part, that “the exemptions provided by FLSA Section 13(a)(1) do not apply to

     manual laborers or other ‘blue-collar’ workers, including non-management construction

     workers, who perform work involving repetitive operations with their hands, physical skill,

     and energy.” It continues, “FLSA-covered … construction and similar occupations … are

     entitled to minimum wage and overtime premium pay under the FLSA.”

             25.     Mr. Gizze was not actual management. His “title” as a “foreman” was

     irrelevant, as titles of positions do not determine the status of an employee.

             26.     The question of whether Mr. Gizze was management is one of his duties,

     responsibilities, discretion, and authority.

             27.     He clearly fails these tests under the FLSA.

             28.     Regarding damages, the FLSA permits an employee to go back two years

     (three if the failure to pay was willful as defined). Since Mr. Gizze was employed as of

     January 2019, this is not an issue.

             29.     Further, the FLSA provides for liquidated damages in an equal amount to

     that owed for overtime (double damages), plus attorneys’ fees and costs.

             30.     Plaintiff has many of his time records and payroll records.

             31.     However, the full records of Plaintiff’s employment and time are

     maintained by the employer, who is under a statutory duty to maintain complete and

     accurate time records.
                                    Law Offices of Stuart M. Address, P.A.
                                     stuart@stuartaddresslaw.com (Email)
                                     www.stuartaddresslaw.com (Website)
                               www.SMArtLawFlorida.com (Secondary Website)
     http://www.avvo.com/attorneys/34994-fl-stuart-address-1284072.html (AVVO attorney information
Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 5 of 12
     Complaint & Jury Demand
     April 6, 2020
     Page 5 of 12

             32.       From the records available to Plaintiff and extrapolation for periods

     unavailable, Plaintiff believes that he worked approximately 259 hours of unpaid overtime.

             33.       In addition to these 259 hours, an additional 2.5 hours per week during the

     course of his employment is added because he was not provided an uninterrupted lunch

     break as required under the FLSA.

             34.       In any situation wherein an hourly employee is asked to engage in any work

     activity, no matter how minimal, the entire break is compensable time.

             35.       Thus, based upon available records and reasonable extrapolation, Plaintiff

     believes that he is owed for a total of 379 hours of unpaid overtime (the 259 referenced

     above, and an additional 120 hours predicated upon the interrupted lunch breaks for the 48

     weeks (January 23, 2019 – December 19, 2019), of employment.

             36.       During the period of January 23rd – August 2nd, Mr. Gizze was paid an

     hourly rate of $18.04.

             37.       From August 3rd – December 19th, Mr. Gizze was paid an hourly rate of

     $19.23.

             38.       The increased hourly rate was a result of continued complaint by Mr. Gizze

     regarding the failure to pay overtime to which he believed he was entitled. Previously, Mr.

     Gizze had been told if he didn’t like that absence of overtime compensation, he could leave

     the Company.

             39.       Plaintiff has retained undersigned counsel and agreed to pay it a reasonable

     attorneys’ fee.


                                    Law Offices of Stuart M. Address, P.A.
                                     stuart@stuartaddresslaw.com (Email)
                                     www.stuartaddresslaw.com (Website)
                               www.SMArtLawFlorida.com (Secondary Website)
     http://www.avvo.com/attorneys/34994-fl-stuart-address-1284072.html (AVVO attorney information
Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 6 of 12
     Complaint & Jury Demand
     April 6, 2020
     Page 6 of 12

             40.     All conditions precedent to suit, if any, have been waived or otherwise

     satisfied.

             41.     Prior to initiating suit, Plaintiff, through his counsel, made a good-faith

     effort to amicably resolve this matter with Defendants, through their counsel.

                                               COUNT I
                                     (Violation Of 29 U.S.C. § 207;
                                       Overtime Compensation)

             42.     Plaintiff hereby incorporates by reference the allegations contained in

     paragraphs 1-41, inclusive, as if fully set forth herein.

             43.     This is a proceeding for monetary damages to redress the deprivation of

     rights secured to Plaintiff by the maximum hour provisions of Section 7 of the Fair Labor

     Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq., (“FLSA”). Plaintiff seeks to

     recover unpaid back wages, an additional equal amount as liquidated damages, and

     reasonable attorney's fees and costs, in addition to any injunctive and/or such other relief

     as the Court may determine is appropriate.

             44.     Plaintiff is a former employee of Defendants and brings the FLSA action on

     behalf of himself and other current and/or former employees of the Defendants, similarly

     situated to him, for compensation and other relief under the FLSA.

             45.     At all times material hereto, Defendant, DC, was engaged in commerce as

     defined with §§ 203(r) & 203(s) of the FLSA.

             46.     At all times material hereto, Defendant, RFD, was an owner of DC, and

     regularly directed its day-to-day activities.


                                    Law Offices of Stuart M. Address, P.A.
                                     stuart@stuartaddresslaw.com (Email)
                                     www.stuartaddresslaw.com (Website)
                               www.SMArtLawFlorida.com (Secondary Website)
     http://www.avvo.com/attorneys/34994-fl-stuart-address-1284072.html (AVVO attorney information
Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 7 of 12
     Complaint & Jury Demand
     April 6, 2020
     Page 7 of 12

             47.     At all times material hereto, Defendants were "engaged in commerce"

     within the meaning of §6 and §7 of the FLSA.

             48.     At all times material hereto, Plaintiff was an "employee" of Defendants

     within the meaning of FLSA.

             49.     At all times material hereto, Defendants were the "employer" within the

     meaning of FLSA.

             50.     Defendants was, and continue to be, an "employer" within the meaning of


     FLSA.

             51.     At all times material hereto, Defendant was, and continues to be, an

     “enterprise engaged in commerce” within the meaning of FLSA.

             52.     At all times material hereto, the work performed by the Plaintiff was

     directly essential to the business performed by Defendants.

             53.     Plaintiff has fulfilled all conditions precedent to the institution of this

     action and/or such conditions have been waived.

             54.     Plaintiff was employed by the Defendants for the period of time set forth in

     the Statement of Facts.

             55.     Plaintiff regularly worked overtime; more than 40 hours in a week.

             56.     Defendants repeatedly advised that they did not pay overtime and asserted that

     Plaintiff was an exempt employee.




                                    Law Offices of Stuart M. Address, P.A.
                                     stuart@stuartaddresslaw.com (Email)
                                     www.stuartaddresslaw.com (Website)
                               www.SMArtLawFlorida.com (Secondary Website)
     http://www.avvo.com/attorneys/34994-fl-stuart-address-1284072.html (AVVO attorney information
Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 8 of 12
     Complaint & Jury Demand
     April 6, 2020
     Page 8 of 12

             57.     Plaintiff was a non-exempt employee as defined by the FLSA, and therefore

     should have been compensated at the statutory rate of time and one-half for all hours worked

     in excess of the maximum hours allowed by the FLSA.

             58.     From the earliest of the named Plaintiff’s employment, through the date of

     her termination in 2019, Plaintiff was required and/or permitted to and did, in fact, work in

     excess of 40 hours per week but was not paid for any overtime.

             59.     Defendants violated Title 29. U.S.C. § 207, during 2012, in that: (a) Plaintiff

     worked in excess of the maximum hours provided by the FLSA, (b) no provisions have

     been made by Defendants to properly pay Plaintiff at the statutory rate of time and one-

     half for those hours that he worked in excess of the maximum hours provided by the FLSA;

     and (c) no payments have been made to Plaintiff by Defendants at the statutory rate

     of time and one-half for the hours that he worked in excess of the maximum hours provided

     by the FLSA.

             60.     Further, at all times material hereto, Defendants were responsible for

     maintaining complete and accurate time records. Upon information and belief, Defendants

     failed to keep appropriate time records as required by section 11 of the FLSA.

             61.     The records concerning the number of hours actually worked by Plaintiff can

     therefore only be estimated and established by circumstantial evidence.

             62.     Therefore, Plaintiff is unable to state the exact amount due and owing to him.

     Plaintiff proposes to obtain such information by appropriate discovery proceedings to be

     taken promptly in this case.


                                    Law Offices of Stuart M. Address, P.A.
                                     stuart@stuartaddresslaw.com (Email)
                                     www.stuartaddresslaw.com (Website)
                               www.SMArtLawFlorida.com (Secondary Website)
     http://www.avvo.com/attorneys/34994-fl-stuart-address-1284072.html (AVVO attorney information
Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 9 of 12
     Complaint & Jury Demand
     April 6, 2020
     Page 9 of 12

             63.     Plaintiff has retained the law firm of Stuart M. Address, P.A., to represent

     him in this litigation and has agreed to pay the firm a reasonable fee for its services.

             64.     Defendants have failed to properly disclose or apprise Plaintiff of

     Plaintiff’s rights under the FLSA and has intentionally cheated Plaintiff of wages and

     overtime compensation due to him.

             65.     Defendants’ actions were willful and/or showed reckless disregard for the

     provisions of the FLSA as evidenced by its failure to compensate Plaintiff at the statutory

     rate of one and one-half times Plaintiff’s regular rate of pay for the hours worked in excess

     of forty (40) hours per weeks when it knew, or should have known, such was, and is due.

             66.     Plaintiff i s entitled to an award of their reasonable attorneys' fees and

     costs pursuant to 29 U.S.C. § 216(b).

              WHEREFORE, Plaintiff, Anthony Gizze, respectfully requests that judgment be

     entered in his favor against Defendants, jointly and severally, as follows:

             a.      Declaring, pursuant to 28 U.S.C. §§ 2201 and 2202, that the acts and

     practices complained of herein are in violation of the maximum hour provisions of the FLSA;

             b.      Awarding Plaintiff overtime compensation due him for the hours in excess

     of forty that Plaintiff worked but for which he has not been compensated at the statutory rate

     of time and one half including, without limitation, all hours that Plaintiff was required to

     and/or permitted to work off of the clock;

             c.      Awarding Plaintiff an equal amount as liquidated damages;

             d.      Awarding Plaintiff reasonable attorneys' fees, costs, and expenses of this

     litigation pursuant to 29 U.S.C. § 216(b);
                                    Law Offices of Stuart M. Address, P.A.
                                     stuart@stuartaddresslaw.com (Email)
                                     www.stuartaddresslaw.com (Website)
                               www.SMArtLawFlorida.com (Secondary Website)
     http://www.avvo.com/attorneys/34994-fl-stuart-address-1284072.html (AVVO attorney information
Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 10 of 12
     Complaint & Jury Demand
     April 6, 2020
     Page 10 of 12

             e.      Awarding Plaintiff post judgment interest;

             f.      Awarding appropriate injunctive relief; and

             g.      Ordering any other and further relief that this Court deems just and proper.

                                                COUNT II
                             (Violation Of 29 U.S.C. § 216(b); Overtime
                               Compensation; Statutory Class Action)

             67.     Plaintiff hereby incorporates by reference the allegations contained in

     paragraphs 1-41, inclusive, as if fully set forth herein.

             68.     Plaintiff brings this count on behalf of himself and other employees and

     former employees of Defendant similarly situated for overtime compensation and other

     relief pursuant to the FLSA.

             69.     The additional persons who may become Plaintiffs in the action are non-

     exempt employees of Defendants who worked and, in some instances, continue to work in

     excess of forty (40) hours during a work week and who were not paid one and one- halftime

     their regular rates of pay for the hours they worked in excess of forty hours as mandated

     by 29 U.S.C. §207.

             70.     At all times material hereto, Defendants failed to comply with Title 29 and

     United States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, with respect

     to those similarly situated to the named Plaintiff by virtue of the management policy, plan

     or decision that intentionally provided for the compensation of such employees as if they

     were exempt from coverage under 29 U.S.C. §§201 through 219, disregarding the fact that

     they were not exempt.


                                    Law Offices of Stuart M. Address, P.A.
                                     stuart@stuartaddresslaw.com (Email)
                                     www.stuartaddresslaw.com (Website)
                               www.SMArtLawFlorida.com (Secondary Website)
     http://www.avvo.com/attorneys/34994-fl-stuart-address-1284072.html (AVVO attorney information
Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 11 of 12
     Complaint & Jury Demand
     April 6, 2020
     Page 11 of 12

             71.     Based upon information and belief, the employees and former employees

     of Defendant similarly situated to Plaintiff were paid straight time and expected to work

     in excess of forty (40) hours per week without being paid at the rate of one and one-

     halftimes their regular rate of pay for those hours exceeding forty (40) hours per week.

             72.     Upon information and belief, this practice if widespread and condoned by

     the Defendants’ senior management.

             73.     Records, if any, concerning the actual number of hours worked by

     Defendants’ employees and former employees and the actual compensation paid to

     Defendants’ employees and former employees similarly situated to Plaintiff are in the

     possession, custody and control of Defendants and/or as a result of Defendants’ failure to

     maintain adequate records would need to be demonstrated by circumstantial evidence

     obtained through discovery.

             74.     All similarly situated employees are owed their overtime rates for each

     overtime hour that they worked, but were not paid at the statutory rate of one and one-

     halftimes their regular rate of pay.

             75.     Due to the intentional, willful and unlawful acts of Defendants, all similarly

     situated employees have suffered damages and will continue to suffer damages and incur

     attorney's fees and costs.

             76.     As a direct and proximate result of Defendants’ willful disregard of the

     FLSA, all similarly situated employees are entitled to liquidated damages in an equal

     amount to the amount by which each similarly situated employee or former employee has

     been damaged.
                                    Law Offices of Stuart M. Address, P.A.
                                     stuart@stuartaddresslaw.com (Email)
                                     www.stuartaddresslaw.com (Website)
                               www.SMArtLawFlorida.com (Secondary Website)
     http://www.avvo.com/attorneys/34994-fl-stuart-address-1284072.html (AVVO attorney information
Case 9:20-cv-80593-DMM Document 1 Entered on FLSD Docket 04/06/2020 Page 12 of 12
     Complaint & Jury Demand
     April 6, 2020
     Page 12 of 12

             WHEREFORE, those similarly situated employees and former employees who

     have or will opt in to this action demand that judgment be entered against Defendant:

             a.      Declaring, pursuant to 28 U.S.C. §§ 2201 and 2202, that the acts and

     practices complained of herein are in violation of the maximum hour provisions of the FLSA;

             b.      Awarding Plaintiffs overtime compensation due her for the hours in excess

     of forty that Plaintiff worked but for which she has not been compensated at the statutory

     rate of time and one half including, without limitation, all hours that Plaintiff was required to

     and/or permitted to work off of the clock;

             c.      Awarding Plaintiffs an equal amount as liquidated damages;

             d.      Awarding Plaintiffs reasonable attorneys' fees, costs, and expenses of this

     litigation pursuant to 29 U.S.C. § 216(b);

             e.      Awarding Plaintiffs post judgment interest;

             f.      Awarding appropriate injunctive relief; and

             g.      Ordering any other and further relief that this Court deems just and proper.


                                         DEMAND FOR JURY

             Plaintiff hereby demands a trial by jury as to all issues so triable.

                                                     Stuart M.
                                                                              Digitally signed by Stuart M. Address, Esq.
                                                                              DN: cn=Stuart M. Address, Esq., o=Stuart
                                                                              M. Address, P.A., ou,


                                                     Address,      Esq.
                                                                              email=stuart@stuartaddresslaw.com,
                                                      _________________________________
                                                                              c=US
                                                                              Date: 2020.04.06 08:22:46 -04'00'
                                                      Stuart M. Address, Esq. (FBN 989606)
                                                       stuart@stuartaddresslaw.com
                                                       Law Offices of Stuart M. Address, P.A.
                                                       611 S.W. Federal Highway, Suite A
                                                       Stuart, Florida 34994
                                                       Telephone:      (772) 781-8003
                                                       Facsimile:      (772) 781-8005
                                                       Counsel for Plaintiff
                                    Law Offices of Stuart M. Address, P.A.
                                     stuart@stuartaddresslaw.com (Email)
                                     www.stuartaddresslaw.com (Website)
                               www.SMArtLawFlorida.com (Secondary Website)
     http://www.avvo.com/attorneys/34994-fl-stuart-address-1284072.html (AVVO attorney information
